Citation Nr: 1136058	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-37 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable disability evaluation for migraines.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 












INTRODUCTION

The Veteran had active service from November 2002 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

The Veteran's migraines occur five to six times per week and are intermittently manifested by throbbing pain, nausea, dizziness, photophopia and phonophobia; they are not manifested by prostrating attacks occurring at least once in two months.  


CONCLUSION OF LAW

The criteria for establishing entitlement to an initial compensable disability evaluation for migraines have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Veteran's claim arises from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's VA treatment records, and in September 2008 and May 2010, she was afforded formal VA examinations. The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Facts and Analysis

The Veteran contends that she is entitled to an initial compensable disability evaluation for her service-connected migraines.  For historical purposes, the Veteran was granted service connection for migraines in February 2009.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 8100, effective as of November 26, 2008.  The Veteran submitted a timely notice of disagreement to the assigned rating in March 2009, but the noncompensable rating was confirmed in July 2009.  The Veteran appealed this decision to the Board in August 2009.  

Upon filing her claim, the Veteran was afforded a VA examination in September 2008.  The Veteran reported suffering from migraines manifested by sharp pain for the past six years.  She indicated that when she had a headache, she had to stay in bed and she was unable to do anything.  The Veteran stated that these headaches occurred on average of six times per week and that they lasted for four hours.  The examiner noted that when the Veteran had flare-ups, she was unable to thing straight and unable to function.  The examiner diagnosed the Veteran with migraine headaches, noting that the Veteran used Midrin and Maxalt to treat this condition.  

The Veteran was afforded an additional VA examination for her migraines in May 2010.  The Veteran reported that her migraines had increased in severity and frequency, with increased nausea.  She also stated that the Midrin was no longer effective.  She indicated that her migraines occurred approximately five times per week lasting for approximately five hours.  The location of her pain varied and she experienced nausea, dizziness, photophobia and phonophobia with each migraine.  She also reported occasional blurred vision.  The Veteran stated that her headaches were not always prostrating in nature and that she missed approximately two days of work due to her migraines in the past year.  Otherwise, she was able to take medication and remain at work as a full-time receptionist.  However, if the migraine occurred over the weekend she would rest in a dark room until it resolved.  It was noted that the Veteran rested for six hours in a dark room this past weekend.  The examiner concluded that it was difficult to estimate the frequency of the Veteran's prostrating headaches based on her current interview since she was able to function with a migraine at work the majority of the time.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation for her migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

The evidence of record demonstrates that the Veteran has suffered from frequent headaches and migraines since her separation from active duty.  However, the preponderance of the evidence of record demonstrates that these headaches have not had characteristic prostrating attacks averaging at least once in two months over the last several months.  According to the September 2008 VA examination, the Veteran reported having headaches approximately six times per week.  She also indicated that during her flare-ups that she could not function.  However, the overall impairment and frequency of these flare-ups was not noted.  The May 2010 VA examination report, in which the Veteran reported that her headaches were more severe than her last VA examination, indicates that the Veteran only missed two days of work in the last 12 months because of her migraines.  Otherwise, she was able to take medicine and continue working.  This evidence suggests that the Veteran's headaches are not prostrating at least once in two months over the last several months.  

The Board also considered the statements made by the Veteran during the May 2010 VA examination in which she indicated that she would rest in a dark room for hours until the migraine resolved.  However, this alone does not demonstrate that the Veteran has had migraines characterized by prostrating attacks of sufficient frequency to warrant a higher disability evaluation.  The Veteran herself has indicated that when these headaches occur during the work week, she is almost always able to work her full schedule with medication.  This tends to suggest that the Veteran's migraines are rarely characterized by prostrating attacks.  

Likewise, the Board notes that the Veteran stated during her September 2008 VA examination that her headaches occurred on average six times per week and that during these headaches, she was unable to function.  However, this statement is not supported by the Veteran's later assertion that she is capable of working on a full-time basis most of the time when she takes her medication.  Therefore, despite the Veteran's September 2008 assertion, the evidence does not suggest that she is normally incapable of functioning when experiencing a headache. 

In reaching the above decision, the Board has considered the lay assertions made by the Veteran in support of her claim.  According to her March 2009 notice of disagreement, the Veteran felt that the fact that she lived with her migraines on a near daily basis, and that she would have to take medication for the rest of her life, demonstrated that she was entitled to a higher disability evaluation.  However, the rating criteria for migraines are quite clear in that the next disability evaluation is based on the existence of prostrating attacks.  The overall frequency of headaches in which the Veteran can still function are not considered by the code.  The Veteran also indicated in her August 2009 appeal to the Board that she should not be penalized for having a job in which she did not have the privilege to just go home and rest.  However, the fact that the Veteran is capable of working full-time without resting is strong evidence that her migraines are not in fact prostrating.  As such, the Veteran's testimony does not demonstrate entitlement to a compensable disability evaluation.  

The Board also finds it necessary to note that the RO defined an incapacitating/prostrating episode as "a period of acute signs and symptoms that required bed rest prescribed by a physician as well as treatment by a physician."  (See July 2009 statement of the case).  However, this definition should not be applied to migraines under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  This definition is to be used for rating intervertebral disc syndrome based on incapacitating episodes under 38 C.F.R. § 4.71a.  Therefore, to arbitrarily extend this definition to rating migraine headaches based on prostrating attacks is incorrect.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with her service-connected migraines are frequent headaches, nausea, and occasional periods of lying down or avoiding stimuli.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4124a, Diagnostic Code 8100.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's migraines have resulted in marked interference with employment or that there have been frequent periods of hospitalization.  The Veteran herself stated during her May 2010 VA examination that she only missed two days of work in the past year due to her migraines and that she was otherwise able to perform her job duties with medication.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial compensable disability evaluation for migraines must be denied.


ORDER

Entitlement to an initial compensable disability evaluation for migraines is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


